 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpentersDistrictCouncil of Sabine Area andVicinity(Miner-Dederick Construction Corpora-tion)andBenedict Bushnell.Case 23-CB-1114January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 9, 1971, Trial Examiner Melvin J. Wellesissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certainunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter the General Counsel filed excep-tions to the Decision and a brief in support thereof.Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.MEMBER JENKINS,dissenting:Unlike my colleagues, I would find that the Re-spondent violated Section 8(b)(1)(A) of the Act by itsratification of McCormick's verbal and physical assaultupon Bushnell in the presence of rank-and-file laboreremployees. My colleagues find that McCormick's con-duct did not violate 8(b)(1)(A) because, in their view,the altercation arose not from the desire of Bushnell orMcCormick to protect work for their respective unions,but from the employer's conflicting orders concerningwork jurisdiction' or from McCormick's reluctance as'At a meeting at which Bushnell and McCormick were present, theemployer instructed Bushnell to provide two laborers to carry material tocarpenters who were building scaffolds In response to a questionby McCor-mick, the employer told him that he could get one or two pieces of materiala journeyman carpenter, rather than as a steward, totake orders from Bushnell, a laborer.' Moreover, mycolleagues note that at the time of the altercationMcCormick was a steward not of the Respondent Dis-trictCouncil, but of Carpenters Local 753, and thatBushnell was a supervisor rather than an "employee"within the meaning of the Act.In my opinion, Bushnell's attempt as the Laborers'foreman to police the employer's working rules underauthority delegated to him by the employer was notinconsistent with his desire, as a union member, toprotect job opportunities for members of his union. Inproviding laborers andinsistingthat laborers carrymaterials for the carpenters, Bushnell acted not onlypursuant to instructions he received from his employer,but also on behalf of his fellow union members. Bush-nell's statements to McCormick, calculated as they un-deniably were to preserve job opportunities for Labor-ers,are a form of legitimate union activity andconstitute concerted activity for mutual aid and protec-tion within the meaning of the Act.'To say that McCormick, in verbally and physicallyassaulting Bushnell, acted as a journeyman carpenterwho was expressing personal prejudice rather than asa local steward who was protecting carpenter's work,is not determinative of the Respondent's responsibilityforMcCormick's conduct. Responsibility of the Re-spondent District Council for the unlawful act ofMcCormick must be determined in light of the generallaw of agency. In this regard, the Board has held that"ratification may be manifested by conduct, sometimeseven passive acquiescence as well as by words."' In thesubject case, theRespondent, in effect, adopted,ratified, and condoned the conduct of McCormickwhen its business agent, Wheeler, without investiga-tion, and based upon the mistaken belief that Bushnellhad assaultedMcCormick, sought the discharge ofBushnell and refused to permit carpenters on the siteuntil Bushnell was transferred. The Respondent Dis-trictCouncil is not immunized from liability for anotherwise unlawful act merely because it acts, thoughwhen he needed it, although at the time, the employer did not think thatMcCormick was actuallygoingto do so.'After themeeting,Bushnell provided two laborers, told McCormickthat the two laborers would work with him, and that if he neededanythingto tell them and they would get it for him McCormick replied "I don't workwith no damnnigger "Bushnell told him "Aw, you ought not to talk thatwayWe don't want no feud " McCormick then picked up a 4 by 6 pieceof lumber and Bushnell told him to "take it easy " Bushnell jumped over asmall fence and told McCormick he could not haul the material, that he hadtwo laborers to do thatMcCormick said "he wasn't waiting for no damnlaborers" or working "with no damn nigger," grabbed Bushnell's shirt andhit him on the side of his head witha hammer, callinghim a "black son-of-bitch " Bushnell shoved McCormick away, they both fell, and were sepa-ratedSee, e g ,Sandpiper Builders,152 NLRB 796, 799SunsetLineand Twine Company,79 NLRB 1487, 1508, and seeUnitedFurniture Workers of America, CIO,84 NLRB 563, 583195 NLRB No. 28 CARPENTERS DIST COUNCIL OF SABINE AREA179in good faith, on the strength of erroneous informationor a mistaken belief as to what actually occurred.'McCormick's abusive language, combined with hisassault upon Bushnell, expressed overwhelming hos-tility and carried a threat of violence to the rank-and-file members of the Laborers union. Under the circum-stances, they could reasonably fear that the same fatewould befall them if they engaged in union or concertedactivities.Accordingly, I would find that McCormick'sconduct restrained and coerced rank-and-file laborersin violation of Section 8(b)(1)(A) of the Act.' In anyevent, in view of the fact that McCormick's conductoccurred in the presence of rank-and-file employees,there is no ment in my colleagues' contention thatMcCormick's conduct, having been directed against asupervisor, did not constitute restraint and coercion of"employees" within the meaning of Section 8(b)(1)(A)of the Act. For it is well settled that an attack on asupervisor, as such, is violative of Section 8(b)(1)(A) ifthe employees are aware or may reasonably be expectedto become aware of the attack.'Contrary to my colleagues, I would find that therespondent violated 8(b)(1)(B) of the Act by demand-ing that the employer discharge Bushnell and by refus-ing to permit carpenters to work at the site until Bush-nell was transferred to another site. My colleagues findthat the Respondent's conduct did not violate the Actbecause the Respondent was motivated not by Bush-nell's supervisory authority, which my colleagues findto be insubstantial, but by the Respondent's belief thatBushnell had assaulted McCormick.'Iwould find that the employer, by its instructions toBushnell concerning the assignment of work, gaveBushnell substantial authority so as to make him anatural choice for the handling of future grievanceswhich might arise.' It is apparent that at the time of thealtercation, Bushnell, in attempting to assign two la-borers to carry materials for the carpenters, exercisedhis authority pursuant to the employer's instructionsand as the Laborers' foreman for the employer. It wasthis very exercise of Bushnell's authority which upsetMcCormick and which eventually led to the Respond-ent's unlawful acts.Certainly it cannot be said that the Respondent wasjustified in seeking the discharge of Bushnell merelybecause McCormick refused to work with laborers orbecause all carpenters refused to work with Bushnell.To hold otherwise would virtually nullify the Act inany situation where rival labor organizations were in-volved. It would mean that the rights supposedly guar-anteed under the Act, whether of a majority or aminority group, would be at the mercy of the rivalgroup and the employer in any case where the rivalgroup chose to exert pressure and the employer choseto take advantage of it.10 In any event, as previouslystated, the fact that the Respondent acted in good faithupon erroneous information and upon the mistakenbelief that Bushnell had assaulted McCormick is nojustification for its insistence that Bushnell be dis-charged or for its removal of carpenters from the siteuntil Bushnell was transferred."Unlike my colleagues, I would find that the Re-spondent violated 8(b)(2) and 8(b)(1)(A) of the Act, ifnot by a direct request or demand, at least by a courseof conduct that created such circumstances and exertedsuch pressure on Bushnell's employer that it wascaused not to employ Bushnell in a rank-and-file job atthe employer's Nederland site. 12 My colleagues dismissthe testimony of Autwell,l' the employer's vice presi-dent, as hearsay, and ignore the testimony of Dodson,'4Local 753's steward at Nederland, because he did notinform the employer of his conversations concerningBushnell. Although Autwell's testimony may not beevidence that the Respondent expressly told carpentersto leave Nederland if Bushnell were employed there,the testimony is, nevertheless, admissible to show thecontent of Merriweather's conversation with Autwell.That is to say, even though the conversation is notadmissible to show the truth of the Respondent's state-ment it is, nevertheless, admissible to show that theconversation between Merriweather and Autwell oc-curred.[' Thus, while Autwell's testimony may not beSeeThe Englander Company, Inc,108 NLRB 38, 39,Cory Corpora-tion,84 NLRB 972, 977, andLocal 404, International Brotherhood ofTeamsters,100 NLRB 801, 811, enfd 205 F 2d 99 (C A 1)NL R B v United Mineworkers,92 NLRB 916, 949, affd 195 F 2d 961(C A 6), cert denied 344 U S 920,Gimbel Brothers, Inc,100 NLRB 870,877,United Packinghouse Workers Local 46,153 NLRB 956, 980-981G & H Towing Company,168 NLRB 589, 602,Local No 1150, UnitedElectrical, Radio and Machine Workers,84 NLRB 972, 973,Smith CabinetManufacturing Company,81 NLRB 886, 888-889After the altercation,McCormick went to the office of Wheeler, theRespondent's business agent, and told him that Bushnell had jumped overthe handrail and grabbed him by the collar The employer tentatively de-cided to discharge Bushnell and McCormick Wheeler objected to the firingof McCormick, saying that the employer should not fire a man who wasattacked for following ordersWheeler stated that the job site was unsafe forcarpenters as long as Bushnell was there and then ordered the carpenters offthe job until Bushnell was removed from the project a few days laterToledo Lithographers,175 NLRB 1072, 1079, affd 437 F 2d 55 (C A6)'°H N Thayer Co,99 NLRB 1122, 1133-1134, 1225, enfd as modified213 F 2d 748 (C A 1), cert denied 348 U S 883,The Grauman Company,100 NLRB 753, 754, enfd 205 F 2d 515 (CA 10),Cape Cod TrawlingCorporation,23 NLRB 208, 21611See cases cited herein at fn 5 and seeBaker Hotel of Dallas, Inc,134NLRB 524, 536, affd 311 F 2d 528 (C A 5)11Westwood Plumbers,122 NLRB 726, 735,NorthwesternMontanaDistrict Council (Glacier Park Company),126 NLRB 889, 897-89813Autwell testified that the employer's superintendent at Nederland,Merriweather, told him that "it would not be a good idea at that time to sendhim [Bushnell] down there because the business agent for the Carpentershad been down there and told their steward [Dodson] if Ben Bushnell didshow up there to work for them, to leave, the carpenters to leave "1'Dodson testified that the Respondent's assistant business agent toldhim to remove the Carpenters from the job if Bushnell were employed there,but that one day later he was told to "forget about it, not to leave the job"and "to call them if anything turned up "" Section 10(b) of the Act provides that a proceeding before the Boardis to be conducted in accordance with the rules of evidence applicable in the(Cont ) 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence of a direct request or demand by the Respond-ent upon the employer, I am convinced that it and thetestimony of Dodson are evidence that the Respondent,by its course of conduct, created such circumstancesand exerted such pressure on Bushnell's employer thatitwas caused to transfer Bushnell to a site other thanNederland. Taking into account the employer's knowl-edge of the Respondent's demonstrated ability to causea work stoppage based upon Bushnell's presence on theSt.Elizabeth site, where carpenters and laborers werejointly employed, I am convinced that the Respondentgave the employer good cause to believe that if it trans-ferred Bushnell to the Nederland site, where carpentersand laborers were also jointly employed, the Respond-ent could and would cause an interruption in the em-ployer's work at Nederland. Under the circumstances,Iwould find that the record as a whole furnishes sub-stantial evidence that the Respondent intended the re-sult it achieved at the Nederland site, and thereby vi-olated 8(b)(2) and 8(b)(1)(A) of the Act.16Based upon the foregoing, I conclude that the Re-spondent violated Section 8(b)(1)(A) and (B) and8(b)(2) of the Act. Accordingly, I would order theRespondent to make Bushnell whole for any loss ofwages he may have suffered as a result of its interfer-ence with his employment. I would also require theRespondent to refrain from all such conduct in thefuture and to post appropriate notices.District Courts of the United States SeeTexarkana Motor Co v Brushears,37 SW 2d 773, 774 (Tex Ct Civ App.),O'Connor v Nat'l Motor Club ofTexas, Inc,385 SW 2d 558, 560-561 (Tex Ct Civ App), andOkanPipeline Company v. Eland,394 SW 2d 548, 551 (Tex Ct Civ App)16 It is well established that a union which has violated Section 8(b)(2)of the Act by causing employer discriminationisalsoguilty of an unfairlabor practice under Section 8(b)(1)(A) See cases cited at 98 L Ed 488,492, 4 L Ed 2d 2016, 2020, and I8L Ed 2d 1651, 1654 The GeneralCounsel's failureto allege inthe complaint that by the conduct describedtherein the Respondent violated 8(b)(1)(A) as well as 8(b)(2) does notpreclude the Board from finding a violation of 8(b)(1)(A) SeeAmericanNewspaper Publishers Assn v NLRB,193 F 2d 782, 799 (C A 7)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This proceeding washeard atBeaumont,Texas, on March 3, 1970,pursuant to acharge filed October 9, 1970, and acomplaint issued Decem-ber 18, 1970, alleging that Respondent Union violated Sec-tion 8(b)(1)(A) and (B) and8(b)(2) of the Act.Upon the entire record,includingmy observation of thewitnesses,and after due consideration of the briefs filed byGeneral Counsel and the Respondent Union, I made thefollowing:more than $50,000 from points outside the State of Texas. Ifind that it is an employerengaged incommerce within themeaningof Section 2(6) and (7) of the Act. Respondent Car-penters District Council of Sabine Area and Vicinity is alabor organization within themeaningof Section 2(5) of theAct.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe alleged violations in this case all stem from an alterca-tion between a laborer foreman, Benedict Bushnell, and acarpenter employee andunionsteward, Odis McCormick, ona construction job for Miner-Dederich Co., at Beaumont,Texas. Crucial to the alleged violations according to the Gen-eral Counsel, are whether McCormick or Bushnell was theagressor and the reason for the altercation. The GeneralCounsel, contending that McCormick was the agressor, al-legesthatRespondentUnion thereby violated Section8(b)(1)(A) because McCormick was a union steward, becausethe fight allegedly arose over Bushnell's attempt to protectlaborers' work, and because it was witnessed by many em-ployees and therefore would tend to restrain and coerce themfromengagingin activities protected by the Act. Followingthe fight, Respondent's agent Auvie B. Wheeler demandedthat the Company fire Bushnell and refused to permit thecarpenters on the job to work until the Company did so. TheGeneral Counselallegesthat by this conduct RespondentUnion violated Section 8(b)(1)(B). Finally, General Counselallegesthat Respondent Union violated Section 8(b)(2) and(1)(A) by its asserted refusal to permit the Company to putBushnell on a rank-and-file job at another construction site.B.The Critical EventsOn September 18, 1970, Ivan Boudreaux, businessmanager of Labor Local 870, was called to the Company's St.Elizabeth Hospital job by Job Steward John Taylor. Aftersome discussion by Boudreaux, Company SuperintendentCharlesNeichoy,Taylor, and Carpenter Steward OdisMcCormick,withLaborForeman Benedict Bushnellpresent, it was agreed that laborers would furnish and carrymaterial to carpenters for purposes of building scaffolds. Nei-choy instructed Bushnell to furnish two laborers to the car-penters for carrying material to wherever the carpenterswanted it.McCormick then asked Neichoy if, when heneeded one or two pieces of material, he could get it. Neichoysaid that he could.' Bushnell and McCormick then left thegroup. Bushnell got two laborers, and told McCormick thatthey would work with him, that if McCormick needed any-thing, he was to tell them and they would get it for him.McCormick said "I don't work with no damned nigger."Bushnell told him "Aw, you ought not talk that way ... Wedon't want no feud " McCormick then picked up the 4 by 6(or 4 by 4; it doesn't matter), and Bushnell told him "take iteasy."'What happened next is in sharp dispute. According toBushnell,McCormick then turned around, hit him on hishard hat with his hammer, "and cussed me black son-of-a-bitch."McCormick then drew back "to hit me again," Bush-FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER AND THELABOR ORGANIZATION INVOLVEDMiner-Dederick Construction Company, herein called theCompany, is a Texas corporationengaged in general con-struction work with its principal office at Houston, Texas.During the past 12 months it purchased supplies valued at'These facts are based on the uncontradicted testimony of Neichoy andBoudreauxNeichoy testified that he did "not thinkat the particular timethat he [McCormick]was goingto get thematerial I lustthought that hewas asking that question to satisfy his own mind at that time." He addedthat his response to McCormick was not qualified in any way'The foregoing is based primarily on the credited testimony of BushnellMcCormick's version of this does not include the conversation, but he didnotdenytheremarks astestified to by Bushnell CARPENTERS DIST. COUNCIL OF SABINE AREAnell shoved McCormick away, and both men fell in the pileof wood. Taylor and Robert Simon, a laborer, then pulledthem apart. Bushnell had not, he testified, made any menac-ing gesture.McCormick testified that when he picked up the 4 by 6,Bushnell jumped over a small railing and grabbed him by thecollar, that he then hit Bushnell with his hammer. He added,on cross-examination, that Bushnell had his fist drawn backto hit him.Also testifying about the affray to a greater or lesser extentwere Boudreaux, Neichoy, R. E. Lampin, a heavy equipmentoperator on the job, and Robert Simon, a laborer. Neichoywas about 75 feet away from the fight, and could not see anymore than "a white hand" with a hammer in it coming down.He testified that the fight did not occur until 2 or 3 minutesafterhis conversationwithMcCormick, when he toldMcCormick it was all right for McCormick to pick up aboard. Boudreaux, who was standing next to Neichoy, alsotestified that there was no way for them to see just what washappening. Lampin was standing with Neichoy and Bou-dreaux. He testified, however, that Bushnell went across therail, grabbed McCormick by the shirt, and then McCormickdropped the 4 by 6 he was holding and hit Bushnell. AsLampin was standing with Neichoy and Boudreaux, whoboth said they could not see the fight from where they were,I place no reliance on his testimony.The closest to the actual fight, about 10 feet or so away, wasSimon, who, along with John Taylor, separated McCormickand Bushnell after they grappled and fell into woodpile. Si-mon testified that Bushnell jumped over the small fence, toldMcCormick he could not haul the material, that he had twolaborers to do that, and McCormick said he "wasn't waitingfor no damn laborers," or "with no damn nigger," grabbedBushnell, and hit him on the side of his head with the ham-mer, calling him a "black son-of-a-bitch."I believe that both Bushnell and McCormick were testify-ing honestly, for it is quite natural for each of the participantsin a heated argument, particularly one which results infighting, to believe that the other was the aggressor and he thedefender. Indeed, the two versions are not that far apart. Irely on Simon, who was a credible witness, in concluding thatBushnell did jump the fence, that he did not raise his arm ina threatening manner, that McCormick grabbed at Bushnell'sshirt, and hit him on the head with his hammer, calling hima "black son-of-a-bitch." McCormick's version of the wholeincident is somewhat truncated, in my view, for it does notaccount for the at least 2 or 3 minutes, as Neichoy testified,between McCormick's leavingNeichoy and the fight whichtook place 75 feet away. For that reason, and because Bush-nell's recollection appeared better thanMcCormick's andcloser to that of the nearest eyewitness, Simon, I credit Bush-nell's account of what was said, which was largely confirmedby Simon.I also credit Respondent's business agent, Auvie Wheeler,who testified that McCormick came in to his office (lustacross the street from the jobsite) acting "very scared," and"upset," and told him that Bushnell had "jumped over thehandrail and grabbed him by the collar." Bushnell then cameover to the jobsite and spoke to Neichoy, who said he thoughthe would fire both Bushnell and McCormick. Wheeler ob-jected to the firing of McCormick, saying in effect that theCompany should not fire a man who was attacked for follow-ing orders (meaning, I assume, Neichoy's response to McCor-mick's question about carrying material). He added that theplace was unsafe for carpenters as long as Bushnell was there,and he was going to ask the carpenters to leave the job. Theydid so, not returning until Bushnell was removed from the181project, following a meeting with CompanyVicePresidentAutwell a few days later.'On all these facts, I am convinced that Bushnell was notthe aggressor,that he did not in fact threaten McCormick,and that McCormick struck the first, and only, blow,follow-ing which the two men grappled and fell into the woodpile.On the other hand, the facts satisfy me that McCormickreasonably thought that when Bushnell jumped the railing hemight be attacking him, and fully believed then,and when hewent across the street to see Wheeler, that he had acted inself-defense.By the same token,Wheeler, not unreasonably,believed McCormick and, accordingly,that it was unsafe forcarpenters to remain on the job.This belief was perhapsreinforced by laborer business agent Boudreaux'swillingnessto agree with the Company's initial view that both men befired.Subsequently,Bushnell was sent to other jobs for the Com-pany. As detailed in sectionC,infra,there is no probativeevidence that the Respondent caused the Company not tosend him to a particular company jobsite at Nederland,Texas.C.The Alleged Violation of Section8(b)(1)(A) and (2)With regard to whetherBushnellorMcCormick was theaggressor in the September 8 altercation, I see no basis forfinding a violation of 8(b)(1)(A) by Respondent DistrictCouncil. In the first place, although McCormickwas a unionsteward, there is no evidence to show that he was a DistrictCouncil steward, and I suspect, indeed, that his stewardshipwas on behalf of Carpenters Local Union No. 753, not evena respondent in this case. Secondly, it is clear, as noted above,that the somewhat conflicting orders, or statements, by Su-perintendent Neichoy, with Bushnell and McCormick eachconvinced that the other was wrongas a resultof the conflict,underlay the altercation Thus, I reject the General Counsel'scontention that Bushnell wasengaging,as a member of La-borers' Union, in protecting laborers' work, except inciden-tally and peripherally, or that McCormickwas inany senseacting asa unionsteward, or motivated by protecting "car-penters' work." If anything, McCormick was upset that alaborer, or "colored" man or "black,"' was giving an orderto a journeyman carpenter. Thus, even if McCormick wereregarded as Respondent's agent,and assumingthat he wasthe aggressor, I do not find that this conduct was calculatedto, or would tend to, restrain and coerce rank-and-file em-ployees (Bushnell, of course, was a supervisor) in the exerciseof any Section 7 rights.As to the Section 8(b)(2) allegation, there is no probativeevidence that Respondent attempted to cause, or did cause,the Company to refuse to transfer Bushnell to an employeeposition at the Company's Nederland, Texas, jobsite. TheGeneral Counsel relies on the testimony of James Dodson,Local 753's steward at Nederland, and William Autwell, theCompany's vice president. Dodson testified that one WilliamCarr,an assistantbusiness agent of Respondent, instructedhim to remove the carpenters from the Nederland job if Bush-nell was employed there. However, Dodson also testified thatlater the same day he went to the union hall and was told to"forget about it, not to leave the job," and "to call them ifanything turned up." He also testified that he did not informany company official or supervisor of either conversation.Autwell testified that the company superintendent at Neder-'At this meeting, Boudreaux was agreeable to the Company letting bothmen go, but Wheeler was notIn his testimony before me, it was obvious that "colored people" wasused by McCormick as a synonym for "laborer " 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDland, Tommy Merriwether, told him that "it would not be agood idea at that time to send him [Bushnell] down therebecause the business agent for the Carpenters had been to thejob and told their steward ifBen Bushnelldid show up thereto work for them, to leave, the carpenters to leave." This iseven less than hearsay on hearsay, for the testimony of Aut-well does not even tell us how Merriwethersaidhe got themessage.Finally, Eddie Bonsall, carpenter foreman for theCompany at Nederland, testified credibly that no one evergave him instructions, or told him, that the carpenters werenot to work ifBushnell cameon the job.In the absence of any probative evidence of RespondentUnion causation, I shall dismiss the Section 8(b)(2) and(1)(A allegations relating to the failure of the Company totransfer Bushnell to its Nederland job.D. The Alleged Violation of Section 8(b)(1)(B)Although as a general proposition a union's attempt tocoerce an employer intofiring asupervisor violates Section8(b)(l)(B), I cannot subscribe to the view that such action isper seand irrebuttably a violation. Nor, I think, does theGeneral Counsel so contend here, for he concedes that noviolation could be found if Bushnell started the fight. It wouldbe a rather harsh and rigid application of 8(b)(1)(B) to saythat a union could not under penalty of violating the law helpto protect its members and employees it representedagainstpotential danger, because the danger happened to be in theperson of a company supervisor. Plainly there is tension be-tween 8(b)(1)(B) on the one hand and the protected rights ofemployees and their representatives, and perhaps even a un-ion's obligation to protect the employees, on the other.I suppose the General Counsel is at least close to the markwhen he says in his brief to me that there could be no viola-tion if Bushnell was guilty of provoking the fight because"then it could not be argued that Bushnell was acting in hissupervisory capacity at the time the event took place ... " Ithink the General Counsel does not go quite far enough,however. The test of whether the attempt to remove a super-visor (or, as many of thecasesinvolve, fining or otherwisedisciplining a supervisor who is also a union member) violatesSection 8(b)(1)(B) seems to me to turn more on the Union'smotivation, that is, whether it seeks his removal (or fines ordisciplines him) because of his supervisory conduct, or forsome other reason.Local Union No. 453, Brotherhood ofPainters, Decorators and Paperhangers ofAmerica, AFL-CIO(Syd Gough and Sons, Inc.),183 NLRB No. 24, arising in thecontext of a fine rather than removal, seems to support thisapproach. There, the Board found no violation of 8(b)(1)(B)in a union's fining a supervisor for returning to the job with-out giving the union advance notice, a requirement whichexisted for purely union reasons and had nothing to do withhis supervisory functions.Application of the principles I derive from the Board casesto the instant case is not easy. I have found above thatMcCormick was actually the aggressor, in the sense thatBushnell was not attacking or attempting to strike McCor-mick, so that McCormick's hitting Bushnell on his hard hatwith a hammer was the first blow. However, I noted also thatIbelieveMcCormickthoughtthat Bushnell was going tostrike him, and although he thought erroneously his fearswere not unreasonable. Similarly, I have concluded that Re-spondent'sbusiness agent,Wheeler, was motivated by adesire to protect McCormick, who came to him "scared" andreported to him that he had been attacked, and any othercarpenters on the job.The fact that Bushnell was a supervisor, and that the dis-pute arose over an instruction given by Bushnell to McCor-mick, appears to be happenstance, for Wheeler's insistencethat Bushnell be discharged stemmed from Wheeler's beliefthat Bushnell had assaulted McCormick, and Wheeler, I be-lieve,would have taken the identical position had Bushnellbeen a rank-and-file employee.Two other considerations appear tome to militate againstan 8(b)(1)(B) finding.First, althoughBushnell wasa super-visor, he was not a supervisor of the carpenter employees. Hewould normally, therefore, not be directing the carpenters intheir work, other than in the very limited sense that a foremanof one craft group might give minor directions to employeesin another group when they are working together or in closeproximity to one another. This reinforces my view that Re-spondent was not motivated by Bushnell's supervisory status.Second, the Board has held, in adopting a Trial Examiner'sfinding of a violation of Section 8(b)(1)(B), that it is notessential to the violation that the supervisor has actually beendesignated as the employer's bargaining or grievance repre-sentative; it suffices if the disciplined supervisor merely "hassuch presentsubstantial other supervisory authority"(empha-sis supplied) as to make him a natural choice in the future forhandling grievances.Toledo Locals Nos. 15-P and 272 of theLithographers and Photoengravers International Union, AFL-CIO (The Toledo Blade Company, Inc.),175 NLRB No. 173.See alsoInternational Association of Heat & Frost Insulators& Asbestos Workers, Local 127 (Cork Insulating Company ofWisconsin, Inc.),189 NLRB No. 124. Here, the supervisoryauthority of Bushnell was hardly "substantial"; he apparentlydrove a truck much of the time. And, as indicated, his super-visory authority over the carpenters on the job was virtuallynonexistent, so that he was hardly a natural choice to handlegrievances of the carpenter employees. I realize that inCorkInsulating Company, supra,the Board, although reciting withapproval its reasoning inToledo Blade,proceeded to find thatthe individual fined was not a statutory supervisor, suggestingthat the Board may be of the view thatif a man isa supervisorwithin themeaningof Section 2(11), heipso factohas "sub-stantial authority." If so, then my relianceon Bushnell'slimited authority may be misplaced. But, for all the reasonsstated above, I conclude that Respondent has not violatedSection 8(b)(1)(B) by its conduct in this case.'CONCLUSION OF LAWThe evidence does not establish that Respondent engagedin the unfair labor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andupon the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERThe complaintis dismissed in itsentirety.'Contrast the result reached inCarpenters District Council of SalineArea and Vicinity, and Carpenters Local Union No 610,193 NLRB No 63